 

‘Case 1:19-cv-03347-RBJ-SKC Document 19 Filed 07/08/20 USDC Colorado Page 1 of 2

’ :

U.S. Department of Justice a OR 1 ED
” United States Marshals Service US. DIST RICT C GURT
ry 1 . :

PROCESS RECEIPT AND RETURN
See "Instructions for Service of Process by (1.5. Marshal"

 

 

 

 

 

 

 

PLAINTIFF 2020 JUL - 8 PM- 3: 39 COURT CASE NUMBER
WYATT T. HANDY, JR, 3 19-cv-03347-RBJ-SKC
DEFENDANT JEFFREY P. GULWELL TYPE OF PROCESS
CITY OF AURORA, et al CLERK S/C
NAME OF INDIVIDUAL, COMPA BY corrorarron BFP Sei ve OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE § OFFICER ALEX SOTELO,
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

15001 East Alameda Parkway, Aurora, CO 80012

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 6

 

Wyatt T. Handy, Jr.
PO Box 221531
Denver, CO 80222

served with this Form 285

 

Number of parties to be 6
served in this case

 

Check for service
on USA

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT.WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

PERSONAL SERVICE

 

Signature of Attorney other Originator requesting service on behalf of Q PLAINTIFF

TELEPHONE NUMBER
303-844-3433

DATE
19 Feb 2020

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

s/C. Madrid Lj] DEFENDANT
T acknowledge receipt for the total | Total Process | District of District to

number of process indicated . Origin Serve

(Sign only for USM 285 if more .

than one USM 285 1s submitted) @ No Bi> No 6B i)

 

 

 

 

 

Signature of Authorized USMS Deputy or Clerk

Date .

$/1/12

ee a“

 

 

I hereby certify and return that LT have personally served ave legal evidence of service

have execut& as shown in "Remarks", the process described on the

individual, company, corporation, etc , at the address show/t above on the on the individual. company, corporation, etc shown at the address inserted below

 

("1 I hereby certify and return that | am unable to locate the individual, company, corporation, etc_named above (See remarks below)

 

Name and title of individual served (if not shown above)

Laney Lbet $

Date Time

6-10-10 | “550

 

 

Address (completefonly different thar/shown above)

Lhewks Cite AY UNeY
PF 7

fam
am
Signature of U.S. Marshal or Deputy

Jil OGE

 

 

Service Fee Total Mileage Charges

(including endeavors)

Forwarding Fee Total Charges

Advance Deposits

Amount owed to US Marshal* or
(Amount of Refund*)

 

 

 

 

 

 

 

REMARKS

‘3
we

Zhi~cd bi Gk

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev. 11/18
ee

 

* Case 1°19-cv-03347-RBJ-SKC Document 19 Filed 07/08/20 USDC Colorado Page 2 of 2
AO 440 (Rev 06/12) Summons in a Civil Action (Page 2) . ~

Civil Action No. *19-cv-03347-RBJ-SKC

 

‘7 PROOF OF SERVICE.
(This section should not be filed with the'court unless required by F ed. R. Civ. P. 4 ())

This summons for (name of individual and title. rf anv) , ~ Kd /;
ZL Le. So telo

was received by me on (date) S - Lf) - 2 /) .

 

“J I personally served the summons on the individual at (place)

on (date) : or

 

11 I left the summons at the individual’s residence or usual place of abode with (name)

; . . a person of suitable agé and discretion who resides there.

 

on (date) . and mailed a copy to the individual’s last known address: or

served the summons on (name of individiial) . Lan ty LZ te) Y/ S , who is

designated by law to accept service of process on behalf ¢ of (name i organization) ~
on (date) (b -, /() - 20)

| J returned the summons unexecuted because , ; or

 

 

¥

Ld

Other (specifi.

-

My fees are $ for travel and $ . for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

bate 6:10:20 ZEL QE |

Server's signature

Ti Do PULA

Printed name and ttle

1
s

0 Lith St Vem lo $02 of

Server's address,

Additional information regarding attempted service, etc:
